IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

DEVIN GARRETT,
Petitioner, : Case No. 3:19-cv-191

- VS - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz

Warden,
Toledo Correctional Institution,

Respondent.

 

RECOMMITTAL ORDER

This habeas corpus case, brought pro se by petitioner Devin Garrett, is before the Court
on Petitioner’s Objections (ECF No. 20) to the Magistrate Judge’s Report and Recommendations
recommending dismissal of the Petition (ECF No. 19).

The District Judge has preliminarily considered the Objections and believes they will be
more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant
to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions
to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.

December de, 2019.

a wy Ko

Walter H. Rice
United States District Judge

 
